Citation Nr: 9903682	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in April 1973, after having 
served on active duty for a period in excess of 20 years.  

In January 1992, the Board of Veterans' Appeals (Board) 
denied service connection for bilateral hearing loss and 
right ankle disability.

This case is before the Board on appeal from a May 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  A hearing was 
held before a hearing officer at the RO in October 1992, and 
the hearing officer's decision was entered in December 1992.  

The appeal was received and docketed at the Board in 1994.  

FINDINGS OF FACT

1.  In January 1992, the Board denied service connection for 
bilateral hearing loss and right ankle disability.

2.  Evidence received since January 1992 includes service 
medical records which were not of record at the time of the 
January 1992 Board decision.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1992 Board denial of 
service connection for bilateral hearing loss is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  

2.  Evidence received since the January 1992 Board denial of 
service connection for right ankle disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Bilateral Hearing Loss

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The January 1992 Board denial of service connection 
for bilateral hearing loss is final, based on the evidence 
then of record.  38 U.S.C.A. § 7104 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the January 1992 Board decision is new and 
material under the provisions of 38 C.F.R. § 3.156.  In 
accordance with 38 C.F.R. § 3.156(a), "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In addition, in accordance 
with 38 C.F.R. § 3.156(c), service medical records of initial 
receipt subsequent to a final adjudication by VA comprise 
"new and material" evidence as a matter of law. 

In denying service connection for bilateral hearing loss in 
January 1992, the Board, after noting that hearing loss was 
not initially shown until many years after the veteran's 
separation from service, determined that hearing loss 
involving either ear was neither incurred in nor aggravated 
by service.  Evidence in the Board's possession in January 
1992 included the veteran's service medical records, among 
which is a report pertaining to an audiogram administered the 
veteran in January 1969 which revealed a 70-decibel deficit 
in the right ear at 4000 Hertz.  An audiogram subsequently 
administered the veteran, in conjunction with his examination 
for service separation purposes in November 1972, revealed 
only a 20-decibel deficit in the right ear at 4000 Hertz.  
Also of record in January 1992 were reports pertaining to 
audiograms administered the veteran in 1989, one by VA and 
the other performed under non-VA auspices, reflecting, 
collectively, the presence of sensorineural hearing loss 
involving each ear.  

Evidence added to the record since January 1992 includes 
reports pertaining to audiograms performed under non-VA 
auspices in August 1992 and January 1993, as well as a report 
pertaining to a VA audiogram accomplished in July 1995; each 
audiogram reflected the apparent presence of sensorineural 
hearing loss in each ear.  In addition, received in 
apparently June 1992 was a packet containing original service 
medical records, none of which were in VA's possession in 
January 1992.  

In considering whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss, the Board has determined that some 
evidence added to the record since January 1992 is new and 
material.  In this regard, the Board observes that the above-
addressed packet of service medical records, not having been 
of record in January 1992, comprise, in accordance with 
38 C.F.R. § 3.156(c), 'new and material' evidence as a matter 
of law.  Therefore, the veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II.  New and Material Evidence, Right Ankle Disability

The January 1992 Board denial of service connection for right 
ankle disability is final, based on the evidence then of 
record.  38 U.S.C.A. § 7104.   (West 1991).

The Board's perusal of the January 1992 Board denial of 
service connection for right ankle disability reveals that 
such denial was predicated on the non-submission of a timely 
Substantive Appeal relative to the May 1990 rating denial 
from which the subsequent appeal to the Board ensued.  
However, as noted above, received in apparently June 1992 was 
a packet containing original service medical records, none of 
which were in VA's possession in January 1992.  It is, 
therefore, of no consequence that the January 1992 Board 
denial of service connection for right ankle disability was 
not based on the evidentiary merits of the related claim 
since the subsequent submission of original service medical 
evidence, pursuant to 38 C.F.R. § 3.156(c), precipitates not 
only the reopening of such claim but also a 
"reconsider[ation]", in the context of this issue, of the 
original above-cited May 1990 rating denial.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
bilateral hearing loss is granted.  

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
right ankle disability is granted.

REMAND

In consideration of the Board's respective dispositions 
above, reopening the veteran's claims for service connection 
for bilateral hearing loss and right ankle disability, each 
claim, in accordance with Manio v. Derwinski, 1 Vet. App. 140 
(1991), must be adjudicated on a de novo basis.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any preliminary 
action(s) deemed necessary, the RO should 
adjudicate, in each instance on a de novo 
basis, the veteran's reopened claims for 
service connection for bilateral hearing 
loss and right ankle disability.

2.  If either claim is not granted to the 
veteran's satisfaction, or if he 
expresses disagreement pertaining to any 
other matter, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

